NO. 12-20-00239-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

                                                          §   APPEAL FROM THE 273RD
IN THE MATTER OF D.B.I.,
                                                          §   JUDICIAL DISTRICT COURT
A JUVENILE
                                                          §   SHELBY COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Appellant, D.B.I., filed a motion to dismiss this appeal. The motion is signed by
Appellant and Appellant’s counsel. No decision has been delivered in this appeal. Accordingly,
Appellant’s motion to dismiss is granted, and the appeal is dismissed. See TEX. R. APP. P.
42.2(a).
Opinion delivered March 18, 2021.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                           MARCH 18, 2021


                                         NO. 12-20-00239-CV


                          IN THE MATTER OF D.B.I., A JUVENILE


                                Appeal from the 273rd District Court
                           of Shelby County, Texas (Tr.Ct.No. 17NJ640)

                    THIS CAUSE came on to be heard on the motion of the Appellant to dismiss
the appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the motion to dismiss be granted and the appeal be dismissed, and
that the decision be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.